Case 2:18-cv-00560-SPC-MRM Document 23 Filed 11/07/18 Page 1 of 2 PageID 112



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

BRYAN E. GLYNN,

        Plaintiffs,
                                                       CASE NO.: 2:18-cv-00560-SPC-MRM
v.
                                                       Judge Sheri Polster Chappell
CIGAR ROOM CLUBHOUSE, LLC dba
SMOKIN BULL CIGAR ROOM,

       Defendant.
__________________________________/

      DEFENDANT, CIGAR ROOM CLUBHOUSE, LLC’S, VERIFIED RESPONSE TO
     COURT’S ORDER TO SHOW CAUSE AS TO WHY A RESPONSE TO COMPLAINT
                    HAS NOT BEEN FILED IN THIS MATTER

         Defendant, Cigar Room Clubhouse LLC, d/b/a Smokin Bull Cigar Room,. (“Defendant”),

 by and through their undersigned counsel and pursuant to the Federal Rules of Civil Procedure,

 hereby files this Response to the Court’s November 6, 2018 Order Directing Defendant to Show

 Cause as to why a timely Response to the Amended Complaint was not filed (Doc. 20) and states

 as follows:

        1.     Plaintiff has filed this action against Defendant for alleged copyright infringement.

        2.     Defendant just retained the undersigned counsel after it was served in Order to

consider its options in defending this matter.

        3.     After working diligently and conferring with counsel for Plaintiff, Defendant has

made a thoughtful determination that it will not be defending this matter and has instructed the

undersigned attorney to cease performing any substantive work on this matter, including filing a

response to the Complaint, understanding that such action will lead to the entry of a default

judgment against it.
Case 2:18-cv-00560-SPC-MRM Document 23 Filed 11/07/18 Page 2 of 2 PageID 113



        4.   At no time was there any intention on the part of Defendant or its counsel to unduly

delay these proceedings and the final decision to not defend this matter was only reached in recent

days.

        5.     In light of the foregoing, Defendant asks the Court that it be excused from participation in

the upcoming Pretrial Conference set by the Court for November 13, 2018.

                                                                Respectfully submitted,

                                                                Isl Harris B. Katz
                                                                Harris B. Katz, Esq.
                                                                Florida Bar No. 2331
                                                                hkatz@gadclaw.com
                                                                bboltz@gadclaw.com
                                                                4800 N. Federal Highway
                                                                Boca Raton, Florida 33431
                                                                Telephone: (561) 368-9200
                                                                Fax: (561) 395-7050
                                                                Attorney for Defendant

 erified by John Billi, Authorized
Managing Member of Defendant,
Cigar Room Clubhouse, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 7th day of November, 2018, I electronically filed the

 foregoing with the Clerk of the Court by using CM/ECF.

                                                 Harris B. Katz, Esq.
                                               Isl Harris B. Katz
